UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-28107 GILLA INC. (Exact Name of Registrant as Specified in its Charter) Nevada 88-0335710 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 475 Fentress Blvd., Unit L, Daytona Beach, Florida (Address of Principal Executive Offices) (Zip Code) (416)843-2881 Registrant’s telephone number, including area code Not Applicable (Former name, Former Address and Former Fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. o Yes þ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). o Yesþ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 99,560,923 Common Shares, $0.0002 Par Value, were issued and outstanding as of May 13, 2016. GILLA, INC. INDEX TO UNAUDITED CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS Page PART I - Financial Information Item1. Interim Financial Statements (unaudited) Condensed Consolidated Interim Balance Sheets as of March 31, 2016 (Unaudited) and December 31, 2015 (Audited) 3 Unaudited Condensed Consolidated Interim Statements of Operations and Comprehensive Loss for the Three Months Ended March 31, 2016 and March 31, 2015 4 Unaudited Condensed Consolidated Interim Statement of Changes in Shareholders’ Deficiency for the Three Months Ended March 31, 2016 5 Unaudited Condensed Consolidated Interim Statements of Cash Flows for the Three Months Ended March 31, 2016 and March 31, 2015 6 Notes to Unaudited Condensed Consolidated Interim Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 27 Item3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Disclosure Controls and Procedures 36 PART II - Other Information Item1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item3. Defaults Upon Senior Securities 37 Item4. Mine Safety Disclosures 37 Item5. Other Information 37 Item 6. Exhibits 38 SIGNATURES 39 2 Gilla Inc. Condensed Consolidated Interim Balance Sheets (Amounts expressed in US Dollars) March 31, December 31, (unaudited) (audited) ASSETS Current assets Cash and cash equivalents $ $ Trade receivables (net of allowance for doubtful accounts $20,108 (December 31, 2015: $20,370)) Inventory (note 6) Other current assets (note 5) Total current assets Long term assets Property and equipment (note 7) Website development (note 8) Intangibles (notes 4 and 8) Goodwill (note 4) Total long term assets Total assets $ $ LIABILITIES Current liabilities Accounts payable $ $ Accrued liabilities (note 9) Accrued interest - related parties (note 16) Customer deposits Loans from shareholders (note 9) Due to related parties (note 16) Promissory notes (note 4a) Amounts owing on acquisition (note 4d) Convertible debentures (note 12) Credit facility (note 10) - Term loan (note 11) - Total current liabilities Long term liabilities Loans from shareholders (note 9) Due to related parties (note 16) Amounts owing on acquisitions (note 4d) Promissory notes (note 4a) - Convertible debentures (note 12) Total long term liabilities Total liabilities Going concern (note 2) Related party transactions (note 16) Commitments and contingencies (note 17) Subsequent events (note 20) STOCKHOLDERS’ DEFICIENCY Common stock (note 13) $ $ Additional paid-in capital Shares to be issued (note 15) Accumulated deficit Accumulated other comprehensive income Total shareholders’ deficiency Total liabilities and stockholders’ deficiency $ $ The accompanying notes are an integral part of these unaudited condensed consolidated interim financial statements 3 Gilla Inc. Unaudited Condensed Consolidated Interim Statements of Operations and Comprehensive Loss (Amounts expressed in US Dollars) For the Three Months Ended March 31, 2016 For the Three Months Ended March 31, 2015 Sales revenue $ $ Cost of goods sold Gross profit Operating expenses Administrative Consulting fees - related parties (note 16) Depreciation Amortization Total operating expenses Loss from operations ) ) Other income (expenses): Foreign exchange gain (loss) ) Amortization of debt discount ) ) Interest expense, net ) ) Total other expenses ) ) Net loss before income taxes ) ) Income taxes - - Net loss $ ) $ ) Loss per weighted average number of shares outstanding (basic and diluted) $ ) $ ) Weighted average number of shares outstanding (basic and diluted) Comprehensive loss: Net loss $ ) $ ) Foreign exchange translation adjustment ) Comprehensive loss $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated interim financial statements 4 Gilla Inc. Unaudited Condensed Consolidated Interim Statement of Changes in Stockholders’ Deficiency (Amounts expressed in US Dollars) Common Stock Additional Paid-In Shares To Be Accumulated Accumulated Other Comprehensive Total Stockholders’ Shares Amount Capital Issued Deficit Income Deficiency Balance, December 31, 2015 $ ) $ $ ) Shares to be issued on the conversion of convertible debentures - Shares to be issued for settlement of deferred fees owing to a related party - Shares to be issued for settlement of consulting fees - Issuance of warrants - Foreign currency translation gain - ) ) Net loss - ) - ) Balance, March 31, 2016 $ ) $ $ ) The accompanying notes are an integral part of these unaudited condensed consolidated interim financial statements 5 Gilla Inc. Unaudited Condensed Consolidated Interim Statements of Cash Flows (Amounts Expressed in US Dollars) For the Three Months Ended March 31, 2016 For the Three Months Ended March 31, 2015 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Items not requiring an outlay of cash Depreciation Amortization Stock based compensation Amortization of debt discount Interest on amounts owing on acquisition - Interest on promissory notes - Common shares to be issued for settlement of interest - Common shares to be issued for services - Changes in operating assets and liabilities Trade receivable ) - Other current assets Inventory ) Accounts payable Accrued liabilities ) Customer deposits ) - Due to related parties Accrued interest-related parties Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Disposal (addition) of capital assets ) - Net cash used in investing activities ) - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from term loan - Repayments to credit facility - ) Shareholder loans received Proceeds from related parties Repayments to related parties ) - Repayment of convertible debentures ) - Net cash provided by financing activities ) Effect of exchange rate changes on cash Net increase (decrease) in cash ) ) Cash at beginning of year Cash at end of year $ $ Supplemental Schedule of Cash Flow Information: Cash paid for interest $ $ Cash paid for income taxes $
